               Case 1:18-cv-11644-PKC Document 139
                                               138 Filed 05/27/20 Page 1 of 2




                                                            Application granted.
May 27, 2020                                                SO ORDERED.
                                                            Dated: 5/27/2020
VIA ECF
Hon. P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

         Re:      Mattel, Inc. v. Betterlover, et al.
                  Civil Case No. 18-cv-11644 (PKC)
                  Letter Motion Requesting a Stay of Defendant buybeautyproducts’ Motion to
                  Dismiss

Dear Judge Castel,

        We represent Plaintiff Mattel, Inc. (“Plaintiff”) in the above-referenced action.1 On March 3, 2020,
Plaintiff filed its Motion to Strike Defendant buybeautyproducts’ pro se Answer, motions and applications
filed by Mr. McLean, which is currently pending before this Court. (Dkts. 109-111.) On May 26, 2020,
Mr. McLean filed a Motion to Dismiss. (Dkts. 132-137.) Pursuant to Local Rule 6.1, Plaintiff must file a
response by June 9, 2020. [ In light of the pending Motion to Strike and issue of Defendant
buybeautyproducts’ ability to proceed pro se, Plaintiff respectfully requests a stay of the Motion to
Dismiss pending the disposition of Plaintiff’s Motion to Strike. ]

         We thank the Court for its time and attention to this matter.

                                                               Respectfully submitted,

                                                               EPSTEIN DRANGEL LLP

                                                               BY: /s/ Brieanne Scully____
                                                               Brieanne Scully (BS 3711)
                                                               bscully@ipcounselors.com
                                                               60 East 42nd Street, Suite 2520
                                                               New York, NY 10165
                                                               Telephone: (212) 292-5390

1
 Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Complaint or
Application.
            Case 1:18-cv-11644-PKC Document 139
                                            138 Filed 05/27/20 Page 2 of 2
Hon. P. Kevin Castel
May 27, 2020
Page 2

                                           Facsimile: (212) 292-5391
                                           Attorneys for Plaintiff
                                           Mattel, Inc.
